Hale, J.
(dissenting) — Plaintiff signed and delivered a $5,300 note and mortgage carrying 10 per cent interest but received only $4,400 for them. On its face, as his counsel advised and the trial court held, the transaction was usurious, particularly under Baske v. Russell, 67 Wn.2d 268, 407 P.2d 434 (1965). The court’s opinion now I think, rather than clarifying that case, tends to nullify it.
When one lends money on commercial paper or a mort*695gage under circumstances in which he depends substantially upon the financial responsibility and solvency of the borrower for security, he is drawn into privity with the borrower. And under the usury statutes, RCW 19.52.020-.030, he is bound to inquire into the essence of the transaction. It is no answer to a claim of usury that the borrower knew the transaction was usurious, for the statute is designed to prevent both the intentional and unintentional exaction and payment of usury. That a fool or a knave or one in desperate straits may willingly contract to pay usurious interest, does not, under the statutes, excuse one in exacting it.
I would therefore, under Busk v. Hoard, 65 Wn.2d 126, 396 P.2d 171 (1964), Baske v. Russell, supra, and Palmer v. Stevens-Norton, Inc., 75 Wn.2d 155, 449 P.2d 689 (1969), affirm.
Ott, J. Pro Tern., concurs with Hale, J.